DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the separators being placed and subsequently removed in the formation of the artificial core must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 and 6 are objected to because of the following informalities: 
In Claim 1, “molding and de-moulding” should read “molding and de-molding”.
In Claim 6, “an quantity of the separators” should read “a quantity of the separators”.
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “in the step (1), the quartz sand is divided into three groups with equal volumes; particle sizes of the three groups are: 60-80 meshes, 80-100 meshes, and 100-120 meshes.”  It is unclear whether this limitation implies each group can be selected from any of the listed particle sizes or if one group of each particle size is present in the final core.  For examination purposes, the limitation will be interpreted as one group of each particle size is present in the final core.
Claim 5 recites the limitation “in the step (3), a ratio of a volume of the water for wetting to a bottom surface area of the sand-filling groove is 2.22 x 10-5-3.70 x 10-5g: 1.0mm2.” It is unclear what this limitation means.  For examination purposes, it will be interpreted as “an appropriate amount of water is sprayed to evenly coat the mold.”

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are:  how two rectangular iron pieces form semi-ellipses or how two rectangular pieces that are 280x45 mm and 534x45 mm respectively form semi-ellipses with a long radii of 127 mm and 254 mm and a short radii of 22.5mm.  For examination purposes, the limitation will be interpreted as “the separators form curved chambers.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN106596223 with references to the machine English translation provided herewith) in view of Chen et al (CN204789566 with references to the machine English translation provided herewith), Kurz et al (DE10311124 with references to the machine English translation provided herewith), Lu et al (CN1664547 with references to the machine English translation provided herewith), and Cui et al (CN104931312 with references to the machine English translation provided herewith).
Regarding Claim 1, Li teaches a method for preparing an artificial core for a fluvial sedimentary reservoir [0001], comprising steps of: 
(1) preparing materials: dividing quartz sand of different particle sizes into multiple groups ([0011]- certain particle sizes are sorted), adding a cementing agent into all the groups ([0020]- the relationship between the particle size content of the binder is consistent with the particle size ratio of the sand), and thoroughly stirring to obtain quartz sand mixtures with different permeabilities [0011]; 
(2) assembling a mold: assembling the mold into a cuboid with a hollow sand-filling groove inside and an internal wall roughness Ra≤0.025μm [0012]; 
(3) wetting the mold: spraying water onto a bottom surface of the sand-filling groove with a fine water nozzle, so as to wet the mold [0013]; 
(4) filling with sand: sequentially pouring the quartz sand mixtures with the different permeabilities into the sand-filling groove in an order from large to small particle sizes ([0014]- each layer of sand is loaded into the mold); and moving a flattening tool back and forth along a horizontal direction in the mold until a surface of the quartz sand mixtures are flattened [0014]; 
(5) compacting: pressing the quartz sand mixtures with a press block, and placing the filled mold on a hydraulic press [0015]; pre-pressing for 5 min under a pressure of 50-80 MPa [0015], and then stabilizing with the hydraulic press at 80 MPa for 15 min before relieving [0015]; and 
(6) molding and de-molding: putting the mold of the artificial core with the press block in a oven under a high temperature [0037]; then placing the molded artificial core on the hydraulic press [0038], and pressing the press block to release and collect the artificial core from the mold [0038].

Li is silent as to the exact ratio of cementing agent to sand but this is a result-effective variable modifying the adhesion of sand and cementing agent [0030].  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the ratio of cementing agent to sand through routine experimentation in order to perfect the result-effective variable of adhesion of sand and cementing agent, consult MPEP 2144.05 II thus meeting the instant limitation of adding a cementing agent into all the groups with a mass ratio of 1:100-200 ([0020]- the relationship between the particle size content of the binder is consistent with the particle size ratio of the sand.

Li does not appear to explicitly teach placing separators at preset positions in the mold to divide the sand-filling groove into multiple parts corresponding to a group quantity of the quartz sand and then slowly removing the separators after the mold is filled.
Chen teaches an alternative method of forming a lithographic core wherein separators are placed at preset positions in the mold to divide the sand-filling groove into multiple parts corresponding to a group quantity of the quartz sand (Fig. 1- showing drawers with sand) in order to simulate river layer deposition to show how pollutants would leach through a river bed [0074]-[0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li to include placing separators to divide the layers of quartz sand as taught by Chen with reasonable expectation of success to simulate river layer deposition [0076].

Li and Chen do not appear to explicitly teach slowly removing the separators after the mold is filled.
Kurz teaches an alternative method of molding a layered object [0001] wherein dividers are placed in the mold and later removed [0008] in order to form a final object with areas with different qualities [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Li and Chen to include placing separators to divide the layers of quartz sand as taught by Kurz with reasonable expectation of success to form a final object with areas with different qualities to produce the desired product [0007].

Li also does not appear to explicitly teach pre-pressing for 30min under a pressure of 50-80MPa, and then stabilizing with the hydraulic press at 50MPa for 30min before relieving.  However, Lu teaches the mold pressure and time is adjustable in order to produce a rock core with different physical parameters (Page 2, [0008]), thus this is a result-effective variable modifying the physical parameters of the core.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the mold pressure and time through routine experimentation in order to perfect the result-effective variable of the physical parameters of the core (Page 2, [0008]), consult MPEP 2144.05 II, thus meeting the instant limitation of pre-pressing for 30min under a pressure of 50-80MPa, and then stabilizing with the hydraulic press at 50MPa for 30min before relieving.
	
	
Li also does not appear to explicitly teach the thermostatic oven at a temperature of 200°C for 12-24h.   
Cui teaches an alternative method of forming the core wherein the molding is carried out a high temperature for a long period of time [0020] in order to control the porosity and permeability of the core to form a core with the correct permeability and porosity to imitate real conditions [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Li, Chen, Kurz, and Lu to include carry out the molding a high temperature for a long period of time as taught by Cui with reasonable expectation of success to form a core with the correct permeability and porosity to imitate real conditions [0037].

Regarding Claim 2, Chen further teaches utilizing specific coarseness of quartz sand in order to imitate the typical characters of river bottom sediments [0091].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Li, Chen, Kurz, and Lu to include utilizing specific coarseness of quartz sand as taught by Chen with reasonable expectation of success to imitate the typical characters of river bottom sediments [0091] thus meeting the instant limitation of in the step (1), the quartz sand is divided into three groups with equal volumes; particle sizes of the three groups are: 60-80 meshes, 80-100 meshes, and 100-120 meshes.

Regarding Claim 3, Li does not appear to explicitly teach the geometric dimensions of the sand-filling groove are: length x width x height = 300mm x 45mm x 135mm.  However, this is a result-effective variable modifying the size of the core.  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the size of the core through routine experimentation in order to perfect the result-effective variable of the final core dimensions, consult MPEP 2144.05 II, thus meeting the instant limitation of the geometric dimensions of the sand-filling groove are: length x width x height = 300mm x 45mm x 135mm.  

Regarding Claim 4, Li further teaches spraying 3 mg of water to wet the mold [0013] thus meeting the instant limitation of in the step (3), 0.3-0.5g water is used for wetting.

Regarding Claim 5, Li further teaches an appropriate amount of water is sprayed to avoid the formation of dead pores [0033], thus meeting the instant limitation of in the step (3), a ratio of a volume of the water for wetting to a bottom surface area of the sand-filling groove is 2.22 x 10-5-3.70 x 10-5g: 1.0mm2.
As the claimed and prior art products are identical or substantially identical in structure or composition, and are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding Claim 6, Chen further teaches in the step (4), a quantity of the separators is two (Fig. 13- three drawers (two separators) to correspond with a number of layers in the lithographic structure), and; then shapes of the rectangular iron pieces are fixed to divide a volume of the sand-filling groove into three equal parts (Fig. 13- three drawers (two separators) to correspond with a number of layers in the lithographic structure).
Chen further teaches the separators form curved chambers (Fig. 1) thus meeting the instant limitation of the separators are rectangular iron pieces with a length x width of 280mm x 45mm and 534mm x 45mm, respectively; the two rectangular iron pieces form two semi-ellipses with long radii of 127mm and 254mm and short radii of 22.5mm in the sand-filling groove

Regarding Claim 7, Li further teaches the cementing agent is epoxy resin [0019].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        6/29/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712